11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re Hendrick Medical Center
No. 11-03-00124-CV B Original Proceeding in Mandamus
 
The relator has filed in this court a motion
to withdraw its application for writ of mandamus and to vacate this court=s April 22, 2003, order granting temporary
relief.  The motion is granted.
The April 22, 2003, order is vacated; the
application is withdrawn; and this proceeding is dismissed as moot.
 
PER CURIAM
 
May 1, 2003
Panel consists of:  Arnot, C.J.,
and
Wright, J., and McCall, J.